FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                       May 12, 2021
                         _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
    JOHN OIRYA,

          Plaintiff - Appellant,

    v.                                                  No. 20-4052
                                               (D.C. No. 2:16-CV-01121-BSJ)
    BRIGHAM YOUNG UNIVERSITY,                            (D. Utah)

          Defendant - Appellee.
                        _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before TYMKOVICH, Chief Judge, HOLMES, and BACHARACH,
Circuit Judges.
                 _________________________________

         This appeal is brought by Mr. John Oirya, a Kenyan citizen who

attended Brigham Young University. During his time there, BYU

investigated his role in separate incidents involving sexual harassment, an

effort to retaliate, perjury, and submission of false financial information.




*
      We conclude that oral argument would not materially help us to
decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
The investigation led BYU to expel Mr. Oirya, and he sued under Title IX

and state law.

        The district court granted summary judgment to BYU on these

claims. Mr. Oirya appeals the award of summary judgment, and we affirm.

I.      We engage in de novo review, applying the same summary-
        judgment standard that governed in district court.

        We apply de novo review, exercising our independent judgment to

determine whether BYU showed the absence of a genuine dispute of

material fact and entitlement to judgment as a matter of law. See Foster v.

Mountain Coal Co., 830 F.3d 1178, 1186 (10th Cir. 2016) (de novo

review); Fed. R. Civ. P. 56(a) (standard for summary judgment). In

determining whether BYU has made this showing, we view the evidence

and all reasonable inferences favorably to Mr. Oirya. Foster, 830 F.3d at

1186.

II.     BYU was entitled to summary judgment on the Title IX claims.

        Title IX prohibits discrimination based on gender. Throupe v. Univ.

of Denver, 988 F.3d 1243, 1250–51 (10th Cir. 2021). Invoking this

prohibition, Mr. Oirya claims that BYU committed gender discrimination,

favoring his accuser because she was female. Though BYU did credit the

accuser’s account, Mr. Oirya has not presented evidence tying the decision

to his gender.




                                       2
      A.    Mr. Oirya hasn’t presented evidence creating a reasonable
            inference of gender discrimination.

      Mr. Oirya asserts four theories of gender discrimination:

      1.    Erroneous outcome

      2.    Selective enforcement

      3.    Inadequate investigation

      4.    Deliberate indifference

All of these theories fail as a matter of law.

      1.    Erroneous Outcome

      Title IX prohibits a university from reaching “an erroneous outcome

in a student’s disciplinary proceeding because of the student’s sex.” Doe v.

Baum, 903 F.3d 575, 585 (6th Cir. 2018). Invoking this prohibition, Mr.

Oirya contends that BYU erroneously found sexual harassment and an

effort to retaliate against the accuser. We reject these contentions.

      a.    Sexual Harassment

      Title IX is not violated just because a university believes a female

accuser over a male respondent. See Doe v. Univ. of Denver, 952 F.3d

1182, 1196 (10th Cir. 2020). To the contrary, Mr. Oirya had to present

evidence casting articulable doubt on the outcome and to show the

influence of gender bias. See Doe v. Trustees of Boston Coll., 892 F.3d 67,

91 (1st Cir. 2018); Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994).




                                       3
      Mr. Oirya presents no such evidence. He argues that he couldn’t have

committed sexual harassment because he didn’t know the accuser. But this

argument does not fit the accusation. Mr. Oirya was accused of putting a

piece of paper on his lap, holding it with his left hand, unzipping his jeans,

and putting his right hand inside his jeans to aggressively scratch his

crotch. These accusations didn’t imply or require Mr. Oirya’s familiarity

with the accuser.

      b.    Effort to Retaliate

      BYU found not only sexual harassment but also an effort to retaliate

against the accuser. Here too Mr. Oirya questions the accuracy of the

outcome, alleging gender discrimination. But again we see no evidence of

gender discrimination.

      The parties agree that Mr. Oirya met with male classmates after the

allegation had surfaced. BYU ultimately concluded that in these meetings,

Mr. Oirya had tried to learn the accuser’s identity. Mr. Oirya doesn’t

question this conclusion. But he insists that he wanted only to take the

accuser to lunch and apologize. But once he learned the accuser’s identity,

he instead insulted her (calling her rude, strange, and hostile) and

suggested that she was obsessed with pornography. Given these actions,

Mr. Oirya’s innocent explanation for the meeting does not cast meaningful

doubt on BYU’s finding of an effort to retaliate.



                                      4
      Mr. Oirya points out that two of the classmates said that he hadn’t

retaliated against the accuser. But they acknowledged that Mr. Oirya had

tried to learn the accuser’s identity.

      Given Mr. Oirya’s effort to learn the accuser’s identity and his later

treatment of her, no factfinder could reasonably blame gender

discrimination for BYU’s finding of an effort to retaliate.

      c.    Plagiarism and Submission of False Financial Information

      BYU also found plagiarism and submission of false financial

information to the university. Mr. Oirya challenged these findings, but the

district court granted summary judgment to BYU on this challenge.

      On appeal, Mr. Oirya argues that the court erroneously reasoned that

BYU had acted properly even if it had discriminated based on gender. But

this argument misstates what the district court said. The court said only

that Mr. Oirya had not disputed the allegations involving plagiarism and

submission of false information.

      But we may assume, for the sake of argument, that he had disputed

these allegations. He still hasn’t said how BYU’s findings would reflect

gender bias.

      2.    Selective Enforcement

      Mr. Oirya claims not only an erroneous outcome but also selective

enforcement. For this claim, Mr. Oirya identifies his accuser as a female

who obtained more favorable treatment in the course of the university’s

                                         5
investigation. “But allegations regarding the University’s treatment of [Mr.

Oirya’s] accuser do not support his claim that a female in similar

circumstances—i.e., a female accused of sexual harassment [and

retaliation]—was treated more favorably.” Rowles v. Curators of Univ. of

Mo., 983 F.3d 345, 359 (8th Cir. 2020).

      On appeal, Mr. Oirya theorizes that the district court granted

summary judgment without considering whether BYU’s factual

determinations were supported by substantial evidence. But Mr. Oirya did

not raise this theory in the amended complaint or in his response to the

summary-judgment motion.

      Mr. Oirya waited to present the theory in his motion for relief from

the judgment. But it was too late for him to raise a new theory in that

motion. See Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000). The court could not find a genuine issue of material fact on the

presence of substantial evidence if BYU had no need to muster evidence

supporting its factual finding.

      3.    Inadequate Investigation

      Mr. Oirya also bases gender bias on deficiencies in BYU’s

investigation. In our view, however, no reasonable factfinder could infer

gender bias from BYU’s steps to investigate the allegations. BYU

interviewed eleven witnesses and gave Mr. Oirya ample opportunities to

respond to each allegation.

                                      6
      Despite these opportunities, Mr. Oirya contends that BYU failed to

interview the individuals who had taught the accuser, some of the students

in the classroom when Mr. Oirya had allegedly committed sexual

harassment, and students in the classroom in the days following the

incident. But Mr. Oirya does not say what these individuals could have

added or how BYU’s investigative choices reflected gender bias.

      4.     Deliberate Indifference

      A university “may be liable under Title IX provided it (1) has actual

knowledge of, and (2) is deliberately indifferent to, (3) harassment that is

so severe, pervasive and objectively offensive as to (4) deprive access to

the educational benefits or opportunities provided by the school.” Rost ex

rel. K.C. v. Steamboat Springs RE-2 School District, 511 F.3d 1114, 1119

(10th Cir. 2008).

      Focusing on the element of deliberate indifference, Mr. Oirya asserts

that BYU ignored his allegations that the accuser had lied. But BYU

considered these allegations and rejected them. In the appeal, Mr. Oirya

refers to no evidence suggesting deliberate indifference. In the absence of

such evidence, BYU was entitled to summary judgment on this theory of

liability.




                                       7
       B.   The district court didn’t fail to consider Mr. Oirya’s
            arguments about termination of his employment and
            prohibition from entering campus.

       Before the accusations surfaced, Mr. Oirya had worked at BYU as a

graduate assistant. When BYU expelled him, it also terminated his

employment as a graduate assistant and prohibited him from entering the

campus.

       Mr. Oirya disagrees with these actions and argues that the district

court failed to consider his claims challenging termination of his

employment and prohibition from entering the campus. But Mr. Oirya had

not presented these as distinct claims. His claims involved only challenges

to the university’s investigation and decision to credit the accuser’s

account. Mr. Oirya presents no separate reason to question his termination

of employment or prohibition from entering the campus based on findings

of sexual harassment and an effort to retaliate. So the district court did not

err by declining to consider these as distinct claims.

III.   The district court did not overlook Mr. Oirya’s claim involving
       violation of immigration law.

       When foreign students study at a university, it must maintain an

active record in the Student and Exchange Visitor Information System. So

BYU maintained this record for Mr. Oirya while he was actively enrolled.

When he was suspended, however, the university terminated this record.




                                       8
Mr. Oirya claims that BYU violated the law by prematurely terminating

this record.

      In the complaint, Mr. Oirya had based the claim on federal law. But

in responding to a motion to dismiss, he conceded that the motion was

well-taken and agreed to dismissal. So the district court dismissed this

claim. On appeal, he recharacterizes the claim as one based on state law.

But in district court, he had based the claim on federal law. Given his

concession in district court, no immigration law claim remained (under

either federal or state law) when BYU moved for summary judgment.

      Affirmed.
                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                      9